Citation Nr: 1039040	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine, claimed as a low back condition.

2.  Entitlement to service connection for degenerative arthritis 
of the cervical spine.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.
 
The Veteran appeared before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from St. Petersburg, Florida 
in July 2010 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.  The 
Veteran submitted additional evidence at that time, with a waiver 
of agency of original jurisdiction (AOJ) consideration of that 
evidence.  38 C.F.R. § 20.1304 (2009).  Therefore, the Board may 
properly consider such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record reveals that additional notification and 
evidentiary development is required before the issues of 
entitlement to service connection for disorders of the cervical 
spine, lumbar spine, right shoulder, hearing loss, and tinnitus 
are ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

Initially, the Board notes that this Veteran's complete service 
treatment records are unavailable, believed to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in July 1973.  See Formal Finding 
on Unavailability, November 2007; Personnel Information Exchange 
System (PIES) response, August 2007.  Under such circumstances, 
VA has a heightened duty to search for medical information from 
alternative sources in order to reconstruct the service treatment 
records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that 
regard, the information of record indicates that efforts to 
obtain or reconstruct the Veteran's service treatment records 
have been at least partially successful.  After a congressional 
request for research and attempted reconstruction of the 
Veteran's service treatment records in 2004, clinical records of 
military hospital treatment rendered after the Veteran fell from 
a ladder during service on November 28, 1961, were provided to 
the Veteran.  He subsequently submitted these records to VA in 
conjunction with the present claim and they are now associated 
with the claims file.  

However, during hearing testimony provided before the 
undersigned, the Veteran described working for AT&T after 
discharge from the military, and during this employment the 
Veteran describes having problems due to his shoulder and being 
transferred for this reason.  As there is a heightened duty to 
assist the Veteran in obtaining medical records due to the 
unavailability of his complete service treatment records, the 
Board finds it appropriate to determine if AT&T has any 
employment medical records which may be beneficial to the 
Veteran's claim.  The Veteran should be informed of potential 
alternate sources of information in the absence of his complete 
service treatment records, and informed that VA may assist in 
seeking such records if the Veteran so desires.

The Board also finds that a VA medical examination and opinion is 
needed with regard to the claims of service connection for a 
right shoulder disorder, hearing loss, and tinnitus.  The Board 
is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Here, the current 
medical evidence establishes that the Veteran receives treatment 
for right shoulder pain and chronic tinnitus, which is known to 
be related to hearing loss in some cases.  The Veteran's lay 
testimony also describes experiencing shoulder pain, hearing 
loss, and tinnitus to some degree since the time of his military 
service.  Board hearing transcript, July 2010.  As the described 
symptoms are capable of lay observation, and the Board has no 
reason to doubt the credibility of the Veteran's statements, a 
medical examination and opinion is required as to the potential 
medical relationship, if any, between this Veteran's claimed 
right shoulder, hearing loss, and tinnitus disorders and his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Additionally, although a medical examination and opinion has been 
rendered with regard to the claims of service connection for 
disorders of the cervical and lumbar spine, the Board finds that 
the existing opinions are inadequate for the purpose of a service 
connection determination herein.  Specifically, the United States 
Court of Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(finding that a medical opinion must support its conclusion with 
an analysis that the Board can consider and weigh against any 
contrary opinions).  Here, the December 2007 examination reports 
reflect medical opinions that the Veteran's lumbar and cervical 
spine conditions are less likely than not related to his military 
service.  This opinion is stated to be based on the absence of 
documentation of a cervical injury while on active duty, the 
interpretation that imaging studies are consistent with age-
related changes, and the length of time between the fall from a 
ladder in 1961 and the date of the Veteran's claim in 2007.  VA 
examination, December 2007.  This medical rationale is 
problematic for a number of reasons.  

First, a VA examiner must consider the medical and lay evidence 
regarding the in-service injury in which he fell from a ladder, 
landing on his head and back;  the Veteran's credible statements 
of symptoms occurring during service; and any credible statements 
regarding continuous symptoms of neck or back problems after 
service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-service injury but 
relied on the service treatment records to provide a negative 
opinion).  In addition, the examiner does not explain why he or 
she believes the Veteran's imaging studies to be more consistent 
with age-related changes as opposed to the type of fall trauma 
experienced by the Veteran during service.  A thorough medical 
rationale is required.  Nieves-Rodriguez v. Peake.  Furthermore, 
it is a Veteran's prerogative to seek VA benefits, or not to do 
so, at any time of his or her choosing.  While a prolonged period 
without medical complaint can be considered along with other 
factors concerning a claimant's health and medical treatment 
since military service, the mere fact that over four decades 
transpired between injury and filing of a claim for benefits has 
little probative value and is not an adequate basis for the 
medical opinion rendered.  Also, according to the Veteran's 
hearing testimony in this case, he has been intermittently 
treated for various back and shoulder complaints since service, 
although those post-service treatment records may not be of 
record.  As such, although the Veteran may not have sought 
monetary benefits for the injuries in question for many years 
after service, he does assert that he received medical care for 
these conditions during the interim.  

Given the foregoing, the Board finds it appropriate to request an 
addendum to the December 2007 spine examination, or a new 
examination and medical opinion if determined to be necessary.  
The medical opinion must be based on consideration of the 
Veteran's documented medical history and any credible lay 
history, and describe the medical rationale for the opinion in 
sufficient detail so that the Board's evaluation of the claimed 
disabilities will be a fully informed one.  

Finally, the most recent VA treatment records that have been 
associated with the claims file are dated in October 2009.  All 
relevant VA treatment records created since that time should be 
obtained and associated with the claims file.  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from October 2009 
forward.  

2.  Notify the Veteran that in the absence 
of his complete service treatment records, 
VA has a heightened duty to provide 
assistance in obtaining  closely 
contemporaneous records from any 
appropriate source.  In particular, the 
Veteran has identified shoulder complaints 
during his post-service employment with 
AT&T, which resulted in a job transfer.  
Contact the Veteran to determine if he 
desires VA to assist in obtaining any 
relevant records from AT&T or other post-
service employers or physicians, and, if 
so, obtain the necessary authorization and 
consent to seek such records on the 
Veteran's behalf.  Contact any duly 
identified and authorized entity to obtain 
any relevant medical records.  

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the 
RO/AMC should so specifically state, and 
the documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

4.  After completion of the development 
requested above, the Veteran should be 
scheduled for VA examination, or request 
for an addendum report to prior examination 
as necessary to comply with the remand 
instructions below.  In regard to EACH 
MEDICAL OPINION reached an adequate 
supporting rationale must be provided.

If an examiner is unable to reach an 
opinion without resorting to mere 
speculation, the examiner should state the 
reason why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual causation 
cannot be selected from multiple potential 
causes, etc.).  If an examiner is unable to 
reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

5.  Obtain an addendum to the December 
2007 examination report with regard to the 
claims of entitlement to service 
connection for lumbar and cervical spine 
disorders.  An additional personal 
examination of the Veteran is not required 
unless the opining medical professional 
determines that it is necessary.  



The addendum should:

(a)  Consider any relevant evidence 
received subsequent to this remand; 
(b) Duly consider all credible lay history 
of observable symptomatology described by 
the Veteran, including any in-service 
symptoms and/or continuity of 
symptomatology since military service; and
(c)  Opine whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's currently 
diagnosed degenerative disease of the 
lumbar and cervical spine is related to 
his military service, including the 
documented in-service fall from a ladder.
(d)  If the above medical nexus opinion is 
rendered in the negative, a complete 
medical rationale must be provided, to 
include the reasoning for determining that  
imaging studies in this case are more 
consistent with age-related changes as 
opposed to the type of fall trauma 
experienced by the Veteran during service, 
if the present medical practitioner 
concurs with this prior finding.  
(e)  If arthritis of the spine is diagnosed, 
the opining medical practitioner is also 
asked to identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any spinal arthritis was 
present within one year from discharge from 
active military service, i.e. during or 
before January 1962. 

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed right 
shoulder disorder.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
disabilities of the right shoulder, 
including any orthopedic or neurologic 
disabilities therein;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a); 
(c)   Opine, with adequate supporting 
rationale, whether any current right 
shoulder disability was at least as likely 
as not (probability of 50 percent or 
greater) incurred in or aggravated by active 
military service;
(d)  If arthritis of the right shoulder is 
diagnosed, identify whether it is at least 
as likely as not, based upon the evidence of 
record, that any right shoulder arthritis 
was present within one year from discharge 
from active military service, i.e. during or 
before January 1963;
(e)  Opine with regard to the relationship, 
if any, between the Veteran's diagnosed 
cervical spine disorder and his claimed 
right shoulder disorder, i.e., opine whether 
the Veteran's cervical spine disorder cause 
or aggravate his right shoulder disorder.  

7.  Schedule the Veteran for a VA 
audiological examination.  The Veteran's 
claims file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and tests 
must be conducted. 

The examiner is requested to:
(a)  State all currently diagnosed hearing 
loss or tinnitus disabilities;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a); 
(c)   Opine, with adequate supporting 
rationale, whether any current hearing loss 
or tinnitus disability was at least as 
likely as not (probability of 50 percent or 
greater) incurred in or aggravated by active 
military service, to include as a result of 
in-service noise exposure and/or his fall 
from a ladder;
(d)  If sensorineural hearing loss is 
diagnosed, please identify whether it is at 
least as likely as not, based upon the 
evidence of record, that any sensorineural 
hearing loss was present within one year 
from discharge from active military service, 
i.e. during or before January 1962. 

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

8.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


